11-3183-ag                                                                    BIA
         Liu v. Holder                                                            Weisel, IJ
                                                                               A099 029 402

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                REENA RAGGI,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _______________________________________
12
13       MEI Y. LIU,
14                Petitioner,
15
16                       v.                                     11-3183-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gerald Karikari, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Carl H. McIntyre, Assistant
27                                     Director, W. Daniel Shieh; Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 5   is DENIED.

 6       Mei Y. Liu, a native and citizen of the People’s

 7   Republic of China, seeks review of a July 13, 2011, decision

 8   of the BIA affirming the August 13, 2009, decision of

 9   Immigration Judge (“IJ”) Robert D. Weisel, which denied her

10   application for asylum, withholding of removal, and relief

11   under the Convention Against Torture (“CAT”).     In re Mei Y.

12   Liu, No. A099 029 402 (B.I.A. Jul. 13, 2011), aff’g No. A099

13   029 402 (Immig. Ct. N.Y. City, Aug. 13, 2009).    We assume

14   the parties’ familiarity with the underlying facts and

15   procedural history in this case.

16       Under the circumstances of this case we have reviewed

17   both the IJ’s and the BIA’s opinions “for the sake of

18   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

19   2008).   The applicable standards of review are well-

20   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

21   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

22       I.    Forced Abortion – Adverse Credibility Finding

23       For asylum applications, like Liu’s, governed by the


                                     2
 1   REAL ID Act, the agency may, “[c]onsidering the totality of

 2   the circumstances, . . . base a credibility finding on . . .

 3   the consistency between the applicant’s or witness’s written

 4   or oral statements,. . . without regard to whether an

 5   inconsistency . . . goes to the heart of the applicant’s

 6   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

 7   F.3d at 165-66.

 8       Substantial evidence supports the agency’s adverse

 9   credibility determination, which was reasonably based on

10   Liu’s failure to mention her alleged abortion in an airport

11   interview or credible fear interview despite basing her

12   asylum application on her forced abortion and testifying at

13   length concerning her abortion before the IJ.   Xiu Xia Lin,

14   534 F.3d at 166 (For purposes of analyzing a credibility

15   determination, “[a]n inconsistency and an omission are . . .

16   functionally equivalent.”).   Furthermore, despite Liu’s

17   claims that her airport and credible fear interviews were

18   inherently unreliable, an examination of the record

19   demonstrates that the interviews represented a “sufficiently

20   accurate record” of her statements.   See Ramsameachire v.

21   Ashcroft, 357 F.3d 169, 178-80 (2d Cir. 2004) (when

22   discrepancies arise from an applicant’s statements in an


                                   3
 1   airport or credible fear interview, a reviewing court

 2   examines the record to ensure it represents a “sufficiently

 3   accurate record” upon which to base a credibility

 4   determination).     The record reflects: (1) a verbatim

 5   transcript of both of Liu’s interviews; (2) that the

 6   questions posed to Liu were open-ended and designed to

 7   elicit the details of her asylum claim;(3) that Liu freely

 8   revealed to her interviewing officers information concerning

 9   her fear of harm at the hands of Wang, her unwanted suitor,;

10   and (4) that Liu conceded that she understood the

11   interpretation provided during both interviews.     While Liu

12   asserted that she omitted the abortion from her interviews

13   because she was young and unaware that a forced abortion was

14   a basis for asylum, the agency reasonably rejected these

15   explanations.     See Majidi v. Gonzales, 430 F.3d 77, 81 (2d

16   Cir. 2005).     Ultimately, because the agency’s adverse

17   credibility determination was based on a “sufficiently

18   accurate” record of Liu’s statements, it was supported by

19   substantial evidence.     Ramsameachire, 357 F.3d at 179-80;

20   see also Xiu Xia Lin, 534 F.3d at 167.     Because the agency’s

21   adverse credibility determination was supported by

22   substantial evidence, it necessarily precludes success on


                                     4
 1   Liu’s claims for withholding of removal and CAT relief on

 2   the basis of her alleged abortion.    See Paul v. Gonzales,

 3   444 F.3d 148, 156 (2d Cir. 2006); see Xue Hong Yang v. U.S.

 4   Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

 5       II. Forced Marriage – Waiver

 6       The agency did not err in determining that the harm Liu

 7   asserted at the hands of Wang, her unwanted suitor, did not

 8   bear a nexus to a protected ground.    In addition to showing

 9   past persecution or a well-founded fear, asylum eligibility

10   requires that the persecution an individual alleges be on

11   account of the applicant’s race, religion, nationality,

12   political opinion, or membership in a particular social

13   group.   8 U.S.C. § 1101(a)(42).   Liu argues that she

14   suffered past persecution because Wang “harassed her and

15   used boiling water to injure her leg” and that her future

16   fear of harm by Wang is well-founded because he is still

17   looking for her.   However, this argument is not responsive

18   to the BIA’s finding that “to the extent [Liu] argues that

19   her harassment stemming from her refusal to marry the son of

20   a local town leader qualifies her for asylum, she has failed

21   to establish the requisite nexus under the Act.”    Moreover,

22   while CAT relief does not require a nexus to a protected

23   ground, see 8 C.F.R. §§ 1208.16(c), 1208.17, Liu likewise
                                   5
 1   fails to present any arguments regarding her CAT relief

 2   eligibility based on her fear of harm by Wang.

 3   Consequently, we decline to consider any arguments

 4   concerning the harm she suffered or fears as a result of her

 5   refusal to marry Wang.   See Yueqing Zhang v. Gonzales, 426

 6   F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (issues not

 7   sufficiently argued in the briefs are considered waived and

 8   normally will not be addressed on appeal).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                    6